        Case 2:19-cv-01398-JMA-SIL Document 123 Filed 09/24/19 Page 1 of 2 PageID #: 874


                                     Attorneys at Law
                                     L' Abbate, Balkan, Colavita &Contini,               L.L.P.
                                     1001 Franklin Avenue, Garden City, New York 11530
                                     T. 516.2948844 F.516.294.8202
                                     www.lbcclaw.com
Marian C. Rice
Partner
mrice@lbcclaw.com

Writer's Direct Dial
(516) 837-7415


                                                                       September 24, 2019

           VIAECF

           Honorable Joan M. Azrack
           United States District Court, Eastern District of New York
           100 Federal Plaza, Courtroom 920
           Central Islip, New York 11722

                           RE:     KATURIA D 'AMATO et at. v. ALFONSE D 'AMATO et al.
                                   Case No.         2:19-cv-01398 (JMA)(SIL)

           Dear Judge Azrack:

                  We represent defendant, Schlissel, Ostrow & Karabatos, PLLC ("SOK"), in the above matter.
           We respectfully submit this letter in response to Plaintiff s letter to the Court, dated September 17,
           2019 (Dkt. No. 122).

                   Plaintiffs September 17th letter requests a pre-motion conference "to resolve venue and
           potential recusal issues." SOK objects to Plaintiffs requests, for the following reasons.

                   First, Plaintiff chose to file her complaint in the Eastern District of New York ("EDNY").
           Plaintiff should not now be permitted to forum shop simply because she has changed her mind.
           Moreover, Plaintiffs amended complaint states that, "[t]he allegations herein arose in Nassau
           County, New York ... ". (Dkt. No. 88, ~6). Where, as here, Plaintiffs claims arise out of acts in
           Plaintiff s chosen forum, that forum is "customarily a very significant factor" in determining motions
           for change of venue. Tralongo v. Shultz Foods, Inc., at *4, 2007 WL 844687 (S.D.N.Y., Mar. 14,
           2007).

                    Second, motions for change of venue are governed by 28 U.S.C. § 1404(a), which provides
           that a district court may transfer a civil action to another district or division where it might have been
           brought, "[fjor the convenience of parties and witnesses [and] in the interest of justice." Plaintiff is a
           resident of Nassau County. (Dkt. No. 88, ~8). SOK is a law firm located in Nassau County (id.,
           ~39), and most of the other named defendants are residents, employees or businesses in Nassau
           County. (Id., '1~11-39). Because the majority of witnesses, evidence, and the locus of operative facts
           in this matter are all located within the EDNY, the EDNY is the proper venue, and this matter should
           remain in the EDNY.


                                               100 Eagle Rock Avenue, Suite 220, East Hanover, NJ 07936
                                                          T. 973.428.4824 F. 973.428.1036
Case 2:19-cv-01398-JMA-SIL Document 123 Filed 09/24/19 Page 2 of 2 PageID #: 875

 Hon. Joan M. Azrack
 September 24, 2019
 Page


         Third, Plaintiff's application is premature. All pre-trial matters can be handled in the Central
 Islip federal courthouse. If and when this matter comes before a jury, Plaintiff can make her
 application for a transfer at that time.

         Thank you for your consideration of this letter.

                                                 Respectfully submitted,



                                                 MARIAN C. RICE

 MCR/sr
 cc: All Counsel of Record (via ECF)
